        Case 1:18-cv-01634-DAD-JLT Document 38 Filed 09/09/20 Page 1 of 2


1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   FRANCO MACIAS, et al.,                                Case No.: 1:18-CV-01634 - DAD - JLT

12                  Plaintiffs,                            ORDER AMENDING THE CASE SCHEDULE
            v.                                             (Docs. 36)
13
14   CITY OF DELANO, et al.,                               ORDER DENYING AS MOOT MOTION TO
                                                           AMEND THE CASE SCHEDULE (Doc. 37)
15                  Defendants.
                                                           ORDER DIRECTING THE CLERK OF THE
16
                                                           COURT TO SERVE THIS ORDER ON DEPUTY
17                                                         ATTORNEY GENERAL, MONICA ANDERSON,
                                                           AND THE LITIGATION COORDINATOR FOR
18                                                         MULE CREEK STATE PRISON.
19
            Counsel for the parties have stipulated to amend the case schedule (Doc. 32). After the
20
     Court denied the stipulation due to their failure to demonstrate good cause for the amendment, the
21
     parties filed a further stipulation supported by evidence to explain their need for more discovery
22
     time. (Doc. 36) Unfortunately, the Court missed the filing and, because the parties failed to lodge a
23
     proposed order, the fact that the stipulation was overlooked was not brought to the Court’s
24
     attention until the plaintiff has now filed a formal motion to amend the case schedule (Doc. 37)
25
            Counsel detail the diligence exercised to attempt to take the deposition of an inmate, Peter
26
     Garnica (Doc. 36 at 3-4). Due to reasons outside of the plaintiff’s control—several moves in
27
     institutions and the COVID-19 crisis—the deposition has not yet occurred. Id. Thus, the Court
28


                                                       1
           Case 1:18-cv-01634-DAD-JLT Document 38 Filed 09/09/20 Page 2 of 2


1    finds there is good cause to extend the discovery deadline to allow for this deposition and the

2    Court GRANTS the stipulation (Doc. 36)1 and ORDERS the case schedule amended as follows:

3              1. All non-expert discovery SHALL be completed no later than November 6, 2020;

4              2.       The parties are authorized to take the deposition of inmate Peter Garnica (CDCR #

5    BK4375), an inmate at Mule Creek State Prison. Counsel SHALL comply with the rules and

6    regulations of the facility. The Court lacks jurisdiction over the state prison and, therefore, cannot

7    order it to do anything. However, the Court DIRECTS the Clerk of the Court to serve a copy of

8    this order to Deputy Attorney General, Monica Anderson, and the Litigation Coordinator for Mule

9    Creek State Prison, with the Court’s request that they assist counsel in completing the deposition

10   as soon as possible.

11
12   IT IS SO ORDERED.

13         Dated:      September 8, 2020                              /s/ Jennifer L. Thurston
14                                                            UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28
     1
         Consequently, the motion to amend the case schedule (Doc. 37) is DENIED as MOOT.

                                                             2
